This claim was filed in this Court on the 18th day of October, A. D. 1904, by the claimant, William O. Addleman, of Mt. Pulaski, Logan County, Illinois, for five thousand ($5,000.00) dollars as damages for injuries received by him while in the employ of the State of Illinois as guard of the Illinois State Penitentiary at Joliet, on or about the 13th day of December, A. D. 1902. Claimant alleges in his declaration, that the injuries complained of were caused by the neglect of the State of Illinois to properly light and maintain banisters along a certain runway, through which the guards of said institution were compelled to pass in the night time. To the said declaration a demurrer was filed by the Attoreny General on the 2d day of October, A. D. 1905, and November 13th of said year set for a hearing thereon. On the next day after said date fixed for said hearing, the claimant, not having appeared either in person or by counsel, the Attorney General moved the Court to withdraw said demurrer, which motion was allowed and the demurrer withdrawn, and the Attorney General thereupon entered a motion to strike said cause from the docket for non-compliance with the rules of this Court, on the part of the claimant, in neglecting and failing to take evidence in support of said claim and to file abstracts and briefs as required by the statute and the rules of this Court. An examination of the files fails to show that any proofs in support of his claim have ever been taken by the claimant as required by the statute and the rules of this Court. The claimant simply rests his case on his verified declaration, and from all indications expects this Court to determine the merits of this case therefrom. This the law does not give this Court the power to do. "While it is not the disposition of this Court to strike claims from the docket, yet sufficient time has elapsed since the filing of this claim to have taken testimony in support of it and to have filed the required arguments and briefs. The motion to strike this case from the docket is therefore allowed, and the same is stricken with leave to claimant to reinstate.